As filed with the Securities and Exchange Commission on February 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22791 DoubleLine Income Solutions Fund (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Capital LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:September 30, 2015 Date of reporting period:December 31, 2014 Item 1. Schedule of Investments. DoubleLine Income Solutions Fund Schedule of Investments December 31, 2014 (Unaudited) Principal Amount/Shares Security Description Rate Maturity Value $ Bank Loans - 14.3% Albertson’s Holdings LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B4 4.50% # 08/25/2021 Albertson’s Holdings LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B4 4.50% # 08/31/2021 Alfred Fueling Systems, Inc., Guaranteed Senior Secured 1st Lien Term Loan 4.75% # 06/18/2021 Alfred Fueling Systems, Inc., Guaranteed Secured 2nd Lien Term Loan 8.50% # 06/20/2022 Alinta Energy Finance Pty Ltd., Senior Secured 1st Lien Delayed-Draw Term Loan, Tranche B 6.38% #& 08/13/2018 Alinta Energy Finance Pty Ltd., Senior Secured 1st Lien Term Loan, Tranche B 6.38% # 08/13/2019 Allflex Holdings, Inc., Guaranteed Secured 2nd Lien Term Loan 8.00% # 07/19/2021 American Renal Holdings, Inc., Secured 2nd Lien Delayed-Draw Term Loan 8.50% # 02/20/2020 American Tire Distributors, Inc., Guaranteed Senior Secured 1st Lien Term Loan 5.75% # 06/01/2018 Applied Systems, Inc., Secured 2nd Lien Term Loan, Tranche B 7.50% # 01/24/2022 Arysta Lifescience LLC, Guaranteed Secured 2nd Lien Term Loan 8.25% # 11/30/2020 Atlas Energy LP, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 6.50% # 07/31/2019 BMC Software Finance, Inc., Guaranteed Senior Secured 1st Lien Term Loan Tranche B 5.00% # 09/10/2020 Candy Intermediate Holdings, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 7.50% # 06/18/2018 Capital Automotive LP, Guaranteed Secured 2nd Lien Term Loan 6.00% # 04/30/2020 Chief Exploration & Development LLC, Secured 2nd Lien Term Loan 7.50% # 05/12/2021 Clondalkin Acquisition B.V., Senior Secured 1st Lien Term Loan, Tranche B 4.50% # 05/29/2020 CSM Bakery Supplies LLC, Secured 2nd Lien Term Loan 8.75% # 07/02/2021 DI Purchaser, Inc., Senior Secured 1st Lien Term Loan, Tranche B 6.00% # 12/10/2021 Douglas Dynamics LLC, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 5.75% # 12/31/2021 Emerald Expositions Holdings, Inc., Senior Secured 1st Lien Term Loan, Tranche B 4.75% # 06/17/2020 EnergySolutions LLC, Senior Secured 1st Lien Term Loan, Tranche B 6.75% # 05/29/2020 Essar Steel Algoma, Inc., Senior Secured 1st Lien Term Loan 7.50% # 08/16/2019 Filtration Group, Inc. Senior Secured 2nd Lien Term Loan, Tranche B 8.25% # 11/19/2021 Four Seasons Holdings, Inc., Guaranteed Secured 2nd Lien Term Loan 6.25% # 12/28/2020 Freescale Semiconductor, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B5 5.00% # 01/15/2021 Healogics Inc., Secured 2nd Lien Term Loan 9.00% # 07/01/2022 Ikaria, Inc., Secured 2nd Lien Term Loan, Tranche B 8.75% # 02/14/2022 Jazz Acquisition, Inc., Secured 2nd Lien Term Loan 7.75% # 06/17/2022 KIK Custom Products, Inc., Guaranteed Senior Secured 1st Lien Term Loan 5.50% # 04/29/2019 Mauser Holding GmbH, Guaranteed Secured 2nd Lien Term Loan 8.25% # 07/29/2022 Mauser Holding GmbH, Guaranteed Senior Secured 1st Lien Term Loan 4.50% # 07/31/2021 Mitchell International, Inc., Guaranteed Secured 2nd Lien Term Loan 8.50% # 10/11/2021 National Financial Partners Corporation, Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 4.50% # 07/01/2020 National Vision, Inc., Secured 2nd Lien Term Loan 6.75% # 03/11/2022 NVA Holdings, Inc., Senior Secured 1st Lien Term Loan, Tranche B 4.75% # 08/13/2021 NVA Holdings, Inc., Secured 2nd Lien Term Loan 8.00% # 08/12/2022 P2 Upstream Acquisition Company, Guaranteed Senior Secured 1st Lien Term Loan 5.00% # 10/30/2020 P2 Upstream Acquisition Company, Guaranteed Secured 2nd Lien Term Loan 9.00% # 04/30/2021 Packaging Coordinators, Inc., Secured 2nd Lien Term Loan 9.00% # 08/01/2022 Packaging Coordinators, Inc., Senior Secured 1st Lien Term Loan, Tranche B 5.25% # 07/30/2021 Performance Food Group, Inc., Guaranteed Senior Secured 2nd Lien Term Loan 6.25% # 11/14/2019 PGX Holdings, Inc., Senior Secured 1st Lien Term Loan 6.25% # 09/29/2020 PharMEDium Healthcare Corporation, Secured 2nd Lien Term Loan 7.75% # 01/28/2022 Polyconcept Finance BV, Senior Secured 1st Lien Term Loan, Tranche A1 6.00% # 06/28/2019 Rack Merger Sub, Inc., Guaranteed Secured 2nd Lien Term Loan, Tranche B 8.25% # 09/30/2022 Rack Merger Sub, Inc., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 4.75% # 10/01/2021 RCS Capital Corporation, Guaranteed Senior Secured 2nd Lien Term Loan 6.50% # 04/29/2019 Royal Adhesives & Sealants LLC, Secured 2nd Lien Term Loan 9.75% # 01/31/2019 Scientific Games International, Inc., Senior Secured 1st Lien Term Loan, Tranche B2 6.00% # 10/01/2021 Sedgwick, Inc., Guaranteed Senior Secured 2nd Lien Term Loan 6.75% # 02/28/2022 Solenis International LP, Guaranteed Secured 2nd Lien Term Loan 7.75% # 07/29/2022 Solenis International LP, Guaranteed Senior Secured 1st Lien Term Loan 4.25% # 07/31/2021 SourceHOV LLC, Senior Secured 1st Lien Term Loan, Tranche B 7.75% # 10/31/2019 Surgery Center Holdings, Inc. Secured 2nd Lien Term Loan 8.50% # 11/03/2021 Surgery Center Holdings, Inc., Senior Secured 1st Lien Term Loan 5.25% # 11/03/2020 TCH-2 Holdings LLC, Senior Secured 1st Lien Term Loan 5.50% # 05/12/2021 TPF II Power LLC, Senior Secured 1st Lien Term Loan, Tranche B 5.50% # 10/01/2021 Transtar Holding Company, Senior Secured 1st Lien Term Loan 5.75% # 10/09/2018 Transtar Holding Company, Secured 2nd Lien Term Loan 10.00% # 10/09/2019 Travelport Finance Luxembourg S.A.R.L., Guaranteed Senior Secured 1st Lien Term Loan, Tranche B 6.00% # 09/02/2021 TWCC Holding Corporation, Secured 2nd Lien Term Loan 7.00% # 06/26/2020 U.S. Renal Care, Inc., Guaranteed Secured 2nd Lien Term Loan, Tranche B1 8.50% # 01/03/2020 Wand Intermediate LP, Senior Secured 1st Lien Term Loan 4.75% # 09/17/2021 Wand Intermediate LP, Senior Secured 2nd Lien Term Loan 8.25% # 09/19/2022 WNA Holdings, Inc., Secured 2nd Lien Term Loan 8.50% # 12/07/2020 Total Bank Loans (Cost $316,154,175) Collateralized Loan Obligations - 8.2% Adams Mill Ltd., Series 2014-1A-D2 4.45% # ^ 07/15/2026 Adams Mill Ltd., Series 2014-1A-E2 6.45% # ^ 07/15/2026 Apidos Ltd., Series 2012-11A-D 4.48% #^ 01/17/2023 Apidos Ltd., Series 2012-9A-D 5.23% #^ 07/15/2023 Apidos Ltd., Series 2014-18A-E 6.23% #^ 07/22/2026 ARES Ltd., Series 2007-12A-E 5.98% #^ 11/25/2020 ARES Ltd., Series 2012-3A-E 5.98% #^ 01/17/2024 ARES Ltd., Series 2014-1A-D 5.03% #^ 04/17/2026 Avalon Capital Ltd., Series 2012-1AR-ER 5.83% #^ 04/17/2023 Birchwood Park Ltd., Series 2014-1A-E2 6.63% #^ 07/15/2026 BlueMountain Ltd., Series 2012-1A-E 5.73% #^ 07/20/2023 BlueMountain Ltd., Series 2012-2A-D 4.33% #^ 11/20/2024 BlueMountain Ltd., Series 2012-2A-E 5.33% #^ 11/20/2024 Brookside Mill Ltd., Series 2013-1A-D 3.28% #^ 04/17/2025 Canyon Capital Ltd., Series 2012-1A-D 4.53% #^ 01/15/2024 Carlyle Global Market Strategies Ltd., Series 2012-1A-D 4.38% #^ 04/20/2022 Carlyle Global Market Strategies Ltd., Series 2014-3A-C2 4.42% #^ 07/27/2026 Carlyle Global Market Strategies Ltd., Series 2014-3A-D2 6.47% #^ 07/27/2026 Cent Ltd., Series 2013-17A-D 6.23% #^ 01/30/2025 Cent Ltd., Series 2013-18A-D 3.68% #^ 07/23/2025 Cent Ltd., Series 2013-18A-E 4.83% #^ 07/23/2025 Central Park Ltd., Series 2011-1A-F 5.53% #^ 07/23/2022 Dryden Senior Loan Fund, Series 2012-24A-F 6.73% #^ 11/15/2023 Dryden Senior Loan Fund, Series 2012-25A-E 5.73% #^ 01/15/2025 Flatiron Ltd., Series 2012-1X-D 5.73% # 10/25/2024 Galaxy Ltd., Series 2012-14A-D 4.63% #^ 11/15/2024 Galaxy Ltd., Series 2012-14X-E 5.63% # 11/15/2024 Galaxy Ltd., Series 2014-18A-D2 4.48% #^ 10/15/2026 Galaxy Ltd., Series 2014-18A-E2 6.48% #^ 10/15/2026 Halcyon Loan Advisors Funding Ltd., Series 2012-1A-D 5.73% #^ 08/15/2023 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-C 3.73% #^ 04/28/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-D 5.23% #^ 04/28/2025 Halcyon Loan Advisors Funding Ltd., Series 2014-2A-E 5.98% #^ 04/28/2025 LCM LP, Series 14A-E 4.88% #^ 07/15/2025 LCM LP, Series 14A-F 5.38% #^ 07/15/2025 Madison Park Funding Ltd., Series 2014-13X E 5.23% # 01/19/2025 Magnetite Ltd., Series 2012-6A-E 5.99% #^ 09/15/2023 Magnetite Ltd., Series 2012-7A-D 5.48% #^ 01/15/2025 Marea Ltd., Series 2012-1A-E 6.33% #^ 10/16/2023 North End Ltd., Series 2013-1A-D 3.73% #^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-D 3.58% #^ 07/17/2025 Octagon Investment Partners Ltd., Series 2013-1A-E 4.73% #^ 07/17/2025 Octagon Investment Partners Ltd., Series 2014-1A-D 6.83% #^ 11/14/2026 Venture Ltd., Series 2012-10A-D 4.43% #^ 07/20/2022 Venture Ltd., Series 2012-12A-E 5.54% #^ 02/28/2024 Venture Ltd., Series 2013-14A-D 3.99% #^ 08/28/2025 WhiteHorse Ltd., Series 2012-1A-B1L 4.48% #^ 02/03/2025 WhiteHorse Ltd., Series 2012-1A-B2L 5.48% #^ 02/03/2025 WhiteHorse Ltd., Series 2012-1A-B3L 6.73% #^ 02/03/2025 WhiteHorse Ltd., Series 2013-1A-B1L 3.86% #^ 11/24/2025 Wind River Ltd., Series 2013-2A-D 3.83% #^ 01/18/2026 Wind River Ltd., Series 2013-2A-E 4.98% #^ 01/18/2026 Total Collateralized Loan Obligations (Cost $185,836,596) Foreign Corporate Bonds - 60.7% Aeropuertos Dominicanos 9.75% # 11/13/2019 AES Andres Dominicana Ltd. 9.50% 11/12/2020 AES El Salvador Trust 6.75% ^ 03/28/2023 AES El Salvador Trust 6.75% 03/28/2023 Agromercantil Senior Trust 6.25% ^ 04/10/2019 Ajecorp B.V. 6.50% 05/14/2022 Ardagh Packaging Finance 7.00% ^ 11/15/2020 Ardagh Packaging Finance 6.00% ^ 06/30/2021 Automotores Gildemeister S.A. 8.25% 05/24/2021 Avianca Holdings S.A. 8.38% ^ 05/10/2020 Banco de Reservas de la Republica Dominicana 7.00% ^ 02/01/2023 Banco de Reservas de la Republica Dominicana 7.00% 02/01/2023 Banco do Brasil S.A. 9.25% #† 04/15/2023 Banco do Brasil S.A. 9.00% #^† 06/18/2024 Banco GNB Sudameris S.A. 7.50% 07/30/2022 Banco Nacional de Costa Rica 6.25% 11/01/2023 Banco Regional SAECA 8.13% 01/24/2019 Banco Regional SAECA 8.13% ^ 01/24/2019 Bantrab Senior Trust 9.00% ^ 11/14/2020 BR Malls International Finance Ltd. 8.50% † 01/21/2016 Braskem Finance Ltd. 7.38% † 10/04/2015 C10 Capital Ltd. 6.72% #† 12/31/2016 C5 Capital Ltd. 4.53% #† 12/29/2049 Camposol S.A. 9.88% ^ 02/02/2017 Cementos Progreso Trust 7.13% ^ 11/06/2023 Cementos Progreso Trust 7.13% 11/06/2023 Cemex Finance LLC 9.38% 10/12/2022 Cemex Finance LLC 6.00% 04/01/2024 Central American Bottling Corporation 6.75% ^ 02/09/2022 Columbus International, Inc. 7.38% ^ 03/30/2021 Columbus International, Inc. 7.38% 03/30/2021 Compania Minera Ares S.A.C. 7.75% 01/23/2021 CorpGroup Banking S.A. 6.75% 03/15/2023 Corporacion Azucarera del Peru S.A. 6.38% 08/02/2022 Corporacion Durango S.A.B. de C.V. 10.00% # 08/27/2016 Corporacion Pesquera Inca S.A.C. 9.00% 02/10/2017 Cosan Overseas Ltd. 8.25% † 11/05/2015 Credito Real S.A.B. de C.V. 7.50% 03/13/2019 Credito Real S.A.B. de C.V. 7.50% ^ 03/13/2019 Digicel Ltd. 8.25% 09/30/2020 Digicel Ltd. 7.13% ^ 04/01/2022 Digicel Ltd. 7.13% 04/01/2022 Ecopetrol S.A. 7.38% 09/18/2043 Ecopetrol S.A. 5.88% 05/28/2045 Essar Steel Algoma, Inc. 9.50% ^ 11/15/2019 Eurasia Capital S.A. 9.38% # 04/24/2020 Evraz Group S.A. 9.50% 04/24/2018 Evraz Group S.A. 6.50% 04/22/2020 Evraz, Inc. N.A. 7.50% ^ 11/15/2019 Far East Capital Ltd. S.A. 8.75% ^ 05/02/2020 Far East Capital Ltd. S.A. 8.75% 05/02/2020 Fermaca Enterprises S. de R.L. de C.V. 6.38% ^ 03/30/2038 Fermaca Enterprises S. de R.L. de C.V. 6.38% 03/30/2038 Financiera Independencia S.A.B. de .C.V. 7.50% ^ 06/03/2019 Gazprombank OJSC 7.88% #† 04/25/2018 Gazprombank OJSC 7.50% # 12/28/2023 GeoPark Latin America Ltd. 7.50% 02/11/2020 Gol Finance 8.75% † 07/05/2049 Gol LuxCo S.A. 8.88% ^ 01/24/2022 Grupo Cementos de Chihuahua S.A.B de C.V. 8.13% 02/08/2020 Grupo Elektra S.A.B. de C.V. 7.25% 08/06/2018 Grupo Famsa S.A.B. de C.V. 7.25% ^ 06/01/2020 Grupo Idesa S.A. de C.V. 7.88% ^ 12/18/2020 Grupo Idesa S.A. de C.V. 7.88% 12/18/2020 Grupo KUO S.A.B. de C.V. 6.25% 12/04/2022 Grupo Papelero Scribe, S.A. 8.88% 04/07/2020 Grupo Posadas S.A.B de C.V 7.88% 11/30/2017 GTL Trade Finance, Inc. 7.25% 04/16/2044 Imperial Metals Corporation 7.00% ^ 03/15/2019 Industrial Senior Trust 5.50% 11/01/2022 InRetail Shopping Malls 6.50% ^ 07/09/2021 InRetail Shopping Malls 6.50% 07/09/2021 Instituto Costarricense de Electricidad 6.38% ^ 05/15/2043 Intelsat S.A. 7.75% 06/01/2021 JBS Investments GmbH 7.25% ^ 04/03/2024 LBC Tank Terminals Holding B.V. 6.88% ^ 05/15/2023 Lundin Mining Corporation 7.50% ^ 11/01/2020 Magnesita Finance Ltd. 8.63% † 04/05/2017 Marfrig Holdings B.V. 8.38% 05/09/2018 Mexico Generadora de Energia 5.50% 12/06/2032 Millicom International Cellular S.A. 6.63% 10/15/2021 Millicom International Cellular S.A. 6.63% ^ 10/15/2021 Minerva Luxembourg S.A. 8.75% #† 04/03/2019 Minerva Luxembourg S.A. 8.75% #^† 04/03/2019 Minerva Luxembourg S.A. 12.25% 02/10/2022 Minerva Luxembourg S.A. 7.75% 01/31/2023 Nitrogenmuvek Zrt 7.88% ^ 05/21/2020 Nomos Bank 10.00% 04/26/2019 OAS Financial Ltd. 8.88% #^†ʊ 04/25/2018 OAS Financial Ltd. 8.88% #†ʊ 04/25/2018 Odebrecht Finance Ltd. 7.13% 06/26/2042 Pacific Rubiales Energy Corporation 7.25% ^ 12/12/2021 Pacific Rubiales Energy Corporation 7.25% 12/12/2021 Pacific Rubiales Energy Corporation 5.13% 03/28/2023 Pacific Rubiales Energy Corporation 5.63% 01/19/2025 Pacific Rubiales Energy Corporation 5.63% ^ 01/19/2025 Pesquera Exalmar S.A.A. 7.38% 01/31/2020 Petrobras International Finance Company S.A. 6.75% 01/27/2041 Rio Oil Finance Trust 6.25% 07/06/2024 RSHB Capital S.A. 8.50% ^ 10/16/2023 RSHB Capital S.A. 8.50% 10/16/2023 Seven Generations Energy Ltd. 8.25% ^ 05/15/2020 Sixsigma Networks Mexico S.A. de C.V. 8.25% ^ 11/07/2021 Southern Copper Corporation 7.50% 07/27/2035 Southern Copper Corporation 6.75% 04/16/2040 Teine Energy Ltd. 6.88% ^ 09/30/2022 Telefonica Celular del Paraguay S.A. 6.75% 12/13/2022 TV Azteca S.A.B. de C.V. 7.63% 09/18/2020 Unifin Financiera S.A.P.I. de C.V. 6.25% ^ 07/22/2019 Unifin Financiera S.A.P.I. de C.V. 6.25% 07/22/2019 Vedanta Resources PLC 8.25% 06/07/2021 Vedanta Resources PLC 7.13% ^ 05/31/2023 VimpelCom Holdings B.V. 7.50% 03/01/2022 VimpelCom Holdings B.V. 5.95% 02/13/2023 VTB Capital S.A. 9.50% #† 12/06/2022 VTR Finance B.V. 6.88% 01/15/2024 Total Foreign Corporate Bonds (Cost $1,489,543,530) Non-Agency Commercial Mortgage Backed Obligations - 10.4% Banc of America Commercial Mortgage Trust, Series 2007-4-AJ 5.82% # 02/10/2051 Bear Stearns Commercial Mortgage Securities, Inc., Series 2007-T26-AJ 5.57% # 01/12/2045 COBALT Commercial Mortgage Trust, Series 2007-C2-AJFX 5.57% # 04/15/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-CR21-C 4.42% # 12/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-KYO-F 3.66% #^ 06/11/2027 Commercial Mortgage Pass-Through Certificates, Series 2014-UBS4-E 3.75% ^ 08/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-UBS4-F 3.75% ^ 08/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-UBS4-G 3.75% ^∞ 08/10/2047 Commercial Mortgage Pass-Through Certificates, Series 2014-UBS4-V 0.00% # ^∞ 08/10/2047 – Credit Suisse Mortgage Capital Certificates, Series 2006-C3-AJ 5.81% # 06/15/2038 Credit Suisse Mortgage Capital Certificates, Series 2008-C1-AJ 5.97% #^ 02/15/2041 GS Mortgage Securities Corporation, Series 2014-GC26-C 4.51% # 11/10/2047 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2003-C1-F 5.66% #^ 01/12/2037 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2013-JWMZ-M 6.16% #^ 04/15/2018 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-FL6-FMS1 3.46% #^ 11/15/2031 JP Morgan Chase Commercial Mortgage Securities Corporation, Series 2014-FL6-FMS2 4.11% #^ 11/15/2031 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-E 4.00% #^ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-F 3.75% #^ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C19-NR 3.75% #^∞ 04/15/2047 JPMBB Commercial Mortgage Securities Trust, Series 2014-C26-C 4.43% # 01/15/2048 JPMBB Commercial Mortgage Securities Trust, Series 2014-C26-XA 1.19% #I/O 01/15/2048 LB-UBS Commercial Mortgage Trust, Series 2006-C6-C 5.48% # 09/15/2039 LB-UBS Commercial Mortgage Trust, Series 2007-C1-AJ 5.48% 02/15/2040 Merrill Lynch/Countrywide Commercial Mortgage Trust, Series 2006-1-B 5.57% # 02/12/2039 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2014-C15-D 4.90% #^ 04/15/2047 Morgan Stanley Bank of America Merrill Lynch Trust, Series 2014-C19-C 4.00% 12/15/2047 Morgan Stanley Capital, Inc., Series 2007-IQ13-AJ 5.44% 03/15/2044 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-AJ 5.94% # 02/15/2051 Wachovia Bank Commercial Mortgage Trust, Series 2007-C33-B 5.94% # 02/15/2051 Total Non-Agency Commercial Mortgage Backed Obligations (Cost $220,849,342) Non-Agency Residential Collateralized Mortgage Obligations - 13.8% Banc of America Mortgage Securities, Inc., Series 2007-1-1A26 6.00% 03/25/2037 BCAP LLC Trust, Series 2007-AA2-2A2 6.00% # 04/25/2037 BCAP LLC Trust, Series 2012-RR11-4A3 8.57% #^ 03/26/2037 BCAP LLC Trust, Series 2012-RR11-9A3 10.63% #^ 07/26/2037 CitiMortgage Alternative Loan Trust, Series 2006-A3-1A9 6.00% 07/25/2036 Countrywide Alternative Loan Trust, Series 2005-J14-A8 5.50% 12/25/2035 Countrywide Alternative Loan Trust, Series 2006-J4-2A2 6.00% 07/25/2036 Countrywide Home Loans, Series 2006-17-A2 6.00% 12/25/2036 Countrywide Home Loans, Series 2007-14-A1 5.00% 09/25/2037 Credit Suisse Mortgage Capital Certificates, Series 2006-7-7A7 6.00% 08/25/2036 First Horizon Alternative Mortgage Securities, Series 2006-FA6-2A5 6.25% 11/25/2036 JP Morgan Resecuritization Trust, Series 2009-4-2A2 6.00% ^ 07/26/2037 Nomura Home Equity Loan, Inc., Series 2007-1-1A3 5.99% # 02/25/2037 PFCA Home Equity Investment Trust, Series 2002-IFC2-A 4.17% #^ 10/22/2033 PFCA Home Equity Investment Trust, Series 2003-IFC3-A 5.76% #^ 08/22/2034 PFCA Home Equity Investment Trust, Series 2003-IFC4-A 4.23% #^ 10/22/2034 Residential Accredit Loans, Inc., Series 2006-QA8-A1 0.36% # 09/25/2036 Securitized Asset Backed Receivables LLC Trust, Series 2006-NC1-A3 0.44% # 03/25/2036 Structured Asset Securities Corporation, Series 2005-15-3A1 4.95% # 08/25/2035 TBW Mortgage-Backed Pass-Through Certificates, Series 2006-1-1A1 5.50% 04/25/2036 Wachovia Mortgage Loan Trust, Series 2007-A-4A1 6.06% # 03/20/2037 Wells Fargo Alternative Loan Trust, Series 2007-PA2-1A1 6.00% 06/25/2037 Wells Fargo Mortgage Backed Securities Trust, Series 2007-8-1A22 6.00% 07/25/2037 Total Non-Agency Residential Collateralized Mortgage Obligations (Cost $308,693,507) US Corporate Bonds - 21.4% Affinia Group, Inc. 7.75% 05/01/2021 Alere, Inc. 6.50% 06/15/2020 American Eagle Energy Corporation 11.00% ^ 09/01/2019 BMC Software Finance, Inc. 8.13% ^ 07/15/2021 CDW LLC 6.00% 08/15/2022 CITGO Petroleum Corporation 6.25% ^ 08/15/2022 Cloud Peak Energy Resources LLC 6.38% 03/15/2024 Crimson Merger Sub, Inc. 6.63% ^ 05/15/2022 CrownRock LP 7.13% ^ 04/15/2021 Energy Gulf Coast, Inc. 7.50% 12/15/2021 Energy Gulf Coast, Inc. 6.88% ^ 03/15/2024 Expo Event Transco, Inc. 9.00% ^ 06/15/2021 Gates Global LLC 6.00% ^ 07/15/2022 Gray Television, Inc. 7.50% 10/01/2020 HD Supply, Inc. 7.50% 07/15/2020 Hexion Finance Corporation 6.63% 04/15/2020 Hillman Group, Inc. 6.38% ^ 07/15/2022 Iron Mountain, Inc. 5.75% 08/15/2024 Kindred Escrow Corporation 8.00% ^ 01/15/2020 Legacy Reserves LP 6.63% 12/01/2021 Memorial Production Partners LP 7.63% 05/01/2021 Multi-Color Corporation 6.13% ^ 12/01/2022 Navient Corporation 5.88% 10/25/2024 Onex York Acquisition Corporation 8.50% ^ 10/01/2022 Pantry, Inc. 8.38% 08/01/2020 Plastipak Holdings, Inc. 6.50% ^ 10/01/2021 Post Holdings, Inc. 6.00% ^ 12/15/2022 Regal Entertainment Group 5.75% 02/01/2025 Reynolds Group Issuer LLC 8.25% 02/15/2021 RR Donnelley & Sons Company 6.50% 11/15/2023 Sanchez Energy Corporation 7.75% 06/15/2021 Scientific Games International, Inc. 7.00% ^ 01/01/2022 Select Medical Corporation 6.38% 06/01/2021 Seminole Hard Rock Entertainment, Inc. 5.88% ^ 05/15/2021 Signode Industrial Group, Inc. 6.38% ^ 05/01/2022 SLM Corporation 7.25% 01/25/2022 Southern Graphics, Inc. 8.38% ^ 10/15/2020 Spectrum Brands, Inc. 6.13% ^ 12/15/2024 SUPERVALU, Inc. 6.75% 06/01/2021 Transdigm, Inc. 6.50% 07/15/2024 Triangle USA Petroleum Corporation 6.75% ^ 07/15/2022 Ultra Petroleum Corporation 6.13% ^ 10/01/2024 Viking Cruises Ltd. 8.50% ^ 10/15/2022 WCI Communities, Inc. 6.88% 08/15/2021 WMG Acquisition Corporation 6.75% ^ 04/15/2022 Woodside Homes Company LLC 6.75% ^ 12/15/2021 Total US Corporate Bonds (Cost $499,223,272) US Government / Agency Mortgage Backed Obligations - 11.1% Federal Home Loan Mortgage Corporation, Series 3631-SJ 6.08% #I/F I/O 02/15/2040 Federal Home Loan Mortgage Corporation, Series 3770-SP 6.34% #I/F I/O 11/15/2040 Federal Home Loan Mortgage Corporation, Series 3980-SX 6.34% #I/F I/O 01/15/2042 Federal Home Loan Mortgage Corporation, Series 4203-US 5.76% #I/F 05/15/2033 Federal Home Loan Mortgage Corporation, Series 4212-NS 5.21% #I/F 06/15/2043 Federal Home Loan Mortgage Corporation, Series 4236-SC 11.58% #I/F 08/15/2043 Federal National Mortgage Association, Series 2006-83-SH 6.39% #I/F I/O 09/25/2036 Federal National Mortgage Association, Series 2007-22-S 6.58% #I/F I/O 03/25/2037 Federal National Mortgage Association, Series 2010-123-SK 5.88% #I/F I/O 11/25/2040 Federal National Mortgage Association, Series 2012-140-SC 7.58% #I/F 12/25/2042 Federal National Mortgage Association, Series 2012-52-PS 6.41% #I/F I/O 05/25/2042 Federal National Mortgage Association, Series 2013-111-US 11.28% #I/F 11/25/2043 Federal National Mortgage Association, Series 2013-55-US 5.75% #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-KS 5.67% #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-58-SC 5.75% #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-64-SH 5.75% #I/F 06/25/2043 Federal National Mortgage Association, Series 2013-82-SB 11.32% #I/F 08/25/2043 Total US Government / Agency Mortgage Backed Obligations (Cost $254,205,843) Short Term Investments - 5.7% BlackRock Institutional Liquidity Funds FedFund Portfolio 0.02% ♦ Fidelity Institutional Government Portfolio 0.01% ♦ Morgan Stanley Institutional Liquidity Fund Government Portfolio 0.04% ♦ Total Short Term Investments (Cost $124,763,144) Total Investments - 145.6% (Cost $3,399,269,409)‡ Liabilities in Excess of Other Assets - (45.6)% NET ASSETS - 100.0% # Variable rate security.Rate disclosed as of December 31, 2014. & Unfunded or partially unfunded loan commitment ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration to qualified institutional buyers.These securities are determined to be liquid by DoubleLine Capital LP (the "Adviser"), unless otherwise noted, under procedures established by the Fund’s Board of Trustees.At December 31, 2014, the value of these securities amounted to $1,035,782,972 or 47.3% of net assets. † Perpetual Maturity ʊ Issuer is in default of interest payments ∞ Illiquid security.At December 31, 2014, the value of these securities amounted to $10,111,373 or 0.5% of net assets. I/O Interest only security I/F Inverse floating rate security whose interest rate moves in the opposite direction of reference interest rates ♦ Seven-day yield as of December 31, 2014 ~ Represents less than 0.05% of net assets ‡ All securities have been segregated for the benefit of the counterparty as collateral for line of credit. The cost basis of investments for federal income tax purposes at December 31, 2014 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ ) + Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. SECURITY TYPE BREAKDOWN as a % of Net Assets: Foreign Corporate Bonds 60.7% US Corporate Bonds 21.4% Bank Loans 14.3% Non-Agency Residential Collateralized Mortgage Obligations 13.8% US Government / Agency Mortgage Backed Obligations 11.1% Non-Agency Commercial Mortgage Backed Obligations 10.4% Collateralized Loan Obligations 8.2% Short Term Investments 5.7% Other Assets and Liabilities (45.6)% 100.0% COUNTRY BREAKDOWN as a % of Net Assets: United States 82.7% Brazil 12.1% Mexico 11.6% Russia 7.2% Peru 5.2% Colombia 4.1% Dominican Republic 3.3% Canada 3.0% Guatemala 2.8% Chile 2.3% Jamaica 2.1% India 1.9% Luxembourg 1.1% Barbados 1.1% El Salvador 1.0% Costa Rica 1.0% Paraguay 0.8% Hungary 0.7% Netherlands 0.6% Belgium 0.5% Australia 0.3% Ireland 0.2% Other Assets and Liabilities (45.6)% 100.0% INVESTMENT BREAKDOWN as a % of Net Assets: Non-Agency Residential Collateralized Mortgage Obligations 13.8% US Government / Agency Mortgage Backed Obligations 11.1% Non-Agency Commercial Mortgage Backed Obligations 10.4% Banking 10.0% Building and Development 9.8% Oil & Gas 9.4% Collateralized Loan Obligations 8.2% Telecommunications 7.0% Consumer Products 6.8% Short Term Investments 5.7% Mining 5.1% Chemicals/Plastics 4.1% Healthcare 3.6% Retailers (other than Food/Drug) 3.5% Finance 3.5% Utilities 3.4% Transportation 3.4% Media 2.6% Hotels/Motels/Inns and Casinos 2.5% Automotive 2.2% Business Equipment and Services 2.0% Leisure 1.7% Electronics/Electric 1.6% Beverage and Tobacco 1.5% Financial Intermediaries 1.4% Construction 1.3% Containers and Glass Products 1.3% Real Estate 1.2% Insurance 1.1% Food/Drug Retailers 1.0% Food Products 1.0% Industrial 0.9% Pulp & Paper 0.7% Conglomerates 0.6% Technology 0.6% Industrial Equipment 0.6% Drugs 0.3% Cosmetics/Toiletries 0.3% Radio & Television 0.2% Environmental Control 0.2% Energy 0.0% ~ Other Assets and Liabilities (45.6)% 100.0% Summary of Fair Value Disclosure December 31, 2014 (Unaudited) Security Valuation. The Fund has adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Fund uses end of period timing recognition to account for any transfers. Market values for domestic and foreign fixed income securities are normally determined on the basis of valuations provided by independent pricing services. Vendors typically value such securities based on one or more inputs described in the following table which is not intended to be a complete list. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed income securities in which the Fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income securities. Securities that use similar valuation techniques and inputs as described in the following table are categorized as Level 2 of the fair value hierarchy.To the extent the significant inputs are unobservable, the values would be categorized as Level 3. Fixed-income class Examples of Standard Inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds and notes; convertible securities Standard inputs and underlying equity of the issuer US Bonds and notes of government and government agencies Standard inputs Residential and commercial mortgage-backed obligations; asset-backed obligations (including collateralized loan obligations) Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information, trustee reports Bank loans Quotations from dealers and trading systems Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of December 31, 2014, the Fund did not hold any investments in private investment funds. Securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee and the Pricing Group are authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. The following is a summary of the fair valuations according to the inputs used to value the Fund's investments as of December 31, 20141: Category Investments in Securities Level 1 Money Market Funds $ Total Level 1 Level 2 Foreign Corporate Bonds US Corporate Bonds Bank Loans Non-Agency Residential Collateralized Mortgage Obligations US Government / Agency Mortgage Backed Obligations Non-Agency Commercial Mortgage Backed Obligations Collateralized Loan Obligations Total Level 2 Level 3 Non-Agency Residential Collateralized Mortgage Obligations Non-Agency Commercial Mortgage Backed Obligations Total Level 3 Total $ See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1 during the period ended December 31, 2014. The following is a reconciliation of investments in which significant unobservable inputs (Level 3) were used in determining fair value: DoubleLine Income Solutions Fund Balance as of 9/30/2014 Net Realized Gain (Loss) Net Change in Unrealized Appreciation (Depreciation)4 Net Accretion (Amortization) Purchases1 Sales2 Transfers Into Level 33 Transfers Out of Level 33 Balance as of 12/31/2014 Net Change in Unrealized Appreciation (Depreciation) on securities held at 12/31/20144 Investments in Securities Non-Agency Residential Collateralized Mortgage Obligations $ $ $ ) $ $ $ )
